Exhibit 10.4

 
CLARK, INC.
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 


This Non-Qualified OPTION AGREEMENT (this “Option Agreement”) is entered into by
and between Clark, Inc., a Delaware corporation (the “Company”), and [Insert
Full Name] (the “Optionee”).
1.  Grant of Option. The Company hereby grants to the Optionee effective as of
the date set forth in Section 19 hereof (the “Date of Grant”), the right and
option (the “Option”) to purchase up to the aggregate number of shares of common
stock, par value $.01 per share, of the Company (the “Common Stock”) set forth
in Section 19 hereof, subject to adjustment pursuant to Section 3 hereof and
subject to the Optionee’s acceptance and agreement to all of the terms and
conditions and restrictions described in the Clark, Inc. Incentive Compensation
Plan (the “Plan”), a copy of which has been made available to the Optionee, and
to the further terms, conditions and restrictions set forth below.
2.  Exercise Price. Subject to adjustment pursuant to Section 3, the exercise
price payable by the Optionee upon exercise of this Option is set forth in
Section 19 hereof.
3.  Adjustments to Number of Shares and Option Price. The number of shares and
exercise price shall be subject to adjustments as provided in Section 6.2 of the
Plan.
4.  Tax Status. This Option is not intended to be treated as an “incentive stock
option” within the meaning of Section 422 of the Code but is instead intended to
be a nonqualified stock option.
5.  Exercise of Option. Subject to the terms of the Plan and this Option
Agreement, Optionee shall have the right to acquire shares of Common Stock under
this Option Agreement as follows:
1

--------------------------------------------------------------------------------


NOTE: Director Election and Re-election NQSOA are vested 33.33% on an annual
basis beginning one year after grant; i.e. 10,000 options granted on 4-25-06.
Vesting is 33.33% on 4-25-07, 33.33% on 4-25-08, and 33.34% on 4-25-09.
Director Quarterly NQSOA are vested 25% on a quarterly basis beginning
immediately after grant; i.e. 4,000 options granted on 4-25-06. Vesting is 25%
on 4-25-06, 25% on 7-25-06, 25% on 10-25-06 and 25% on 1-25-07
(a)  As of [Insert Date] and thereafter, Optionee may exercise rights to acquire
[Insert %] of the Common Stock subject to the Option;
(b)  As of [Insert Date] and thereafter, Optionee may exercise rights to acquire
an additional [Insert %] of the Common Stock subject to the Option and;
(c)  As of [Insert Date] and thereafter, Optionee may exercise rights to acquire
an additional [Insert %] of the Common Stock subject to the Option.
6.  Termination of Service as a Director. In the event that the service of the
Optionee as a Director with the Company and all of its Subsidiaries shall at any
time hereafter terminate for any reason other than death, any part of the Option
granted hereunder which has not been exercised by the date of such termination
shall expire unless exercised prior to the date of its expiration or within
ninety (90) days after the date of such termination, whichever occurs first.
7.  Death of Optionee. If Optionee dies prior to the termination of his right to
exercise the Option in accordance with the provisions hereof without having
totally exercised the Option, the Option may be exercised by the Optionee’s
executor, administrator or the person or persons to whom the Optionee’s rights
under the Option pass by the laws of descent and distribution (Optionee’s
“Successor”). If Optionee dies while in the employ of the Company or any
Subsidiary, the Option shall expire unless exercised (to the extent exercisable
immediately prior to Optionee’s death) by his Successor prior to the date of
expiration of the Option or one (1) year from the date of Optionee’s death,
whichever comes first.
2

--------------------------------------------------------------------------------


8.  Additional Accelerated Vesting. In the event the Company is subject to a
“Change in Control,” any part of the Option granted hereunder which has not
already been exercised, shall be exercisable and shall be immediately one
hundred percent (100%) vested without regard to the periods and installments of
exercisability specified in Section 5, if and only if such Option has not at
that time expired or been terminated, in accordance with Section 7 or otherwise,
in which case, any unexercised portion shall be deemed cancelled as of the
effective date of such Change in Control. For the purposes of this Section,
“Change in Control” shall be deemed to have occurred if (i) the Company becomes
a subsidiary of another corporation or entity or is merged or consolidated into
another corporation or entity or substantially all of the assets of the Company
are sold to another corporation or entity; (ii) any person, corporation,
partnership or other entity, either alone or in conjunction with its
“affiliates,” as that term is defined in Rule 405 of the General Rules and
Regulations under the Securities Act of 1933, as amended, or other group of
persons, corporations, partnerships or other entities who are not “affiliates”
but who are acting in concert, other than Tom Wamberg or his family members or
any person, organization or entity that is controlled by Tom Wamberg or his
family members, becomes the owner of record or beneficially of securities of the
Company that represent thirty-three and one-third percent (33 1/3%) or more of
the combined voting power of the Company’s then outstanding securities entitled
to elect the Board; or (iii) the Board or the Committee thereof makes a
determination in its reasonable judgment that a “Change in Control” of the
Company has taken place. In all events, the determination that a “Change in
Control” has occurred shall be made by the Committee.
3

--------------------------------------------------------------------------------


9.  Procedure to Exercise. The Optionee (or other person entitled to exercise
this Option) shall purchase shares of stock of the Company subject hereto by the
payment to the Company of the purchase price in full and the amount of
withholding tax due, if any, upon the exercise of this Option as follows: (i)
via personal check, bank draft, money order, certified check, or cashier’s check
payable to the order of the Company or by money transfers or direct account
debits; (ii)through the delivery or deemed delivery based on attestation to the
ownership of Previously Acquired Shares (i.e., shares owned by the Optionee for
not less than 6 months) of Common Stock with a Fair Market Value equal to the
total payment due from the Participant, or delivery by the Participant of a
written attestation of the same; (iii) through the delivery of shares of Common
Stock otherwise deliverable upon exercise, if such withholding will not result
in additional accounting expense to the Company as determined in the discretion
of the Committee; or (iv) a copy of irrevocable instructions to a broker to
promptly deliver to the Company the amount of proceeds from a sale of shares of
Common Stock equal to the exercise price and any applicable withholding taxes.
Any withholding tax due upon exercise of this Option shall be, and shall remain,
the responsibility of the Optionee (or such Optionee’s estate or
representative). This Option may be exercised from time to time by written
notice to the Company stating the full number of shares to be purchased and the
time and delivery thereof, which shall be at least fifteen days after the giving
of notice unless an earlier date shall have been agreed upon between the
Optionee (or other person entitled to exercise this Option) and the Company,
accompanied by full payment for the shares as described in the first sentence of
this Section 9. The Company will, as soon as is reasonably possible, notify the
Optionee (or such Optionee’s representative) of the amount of withholding tax,
if any, that must be paid under federal, state and local law due to the exercise
of this Option. The Company shall have no obligation to deliver certificates for
the shares purchased until the Optionee (or such Optionee’s representative) pays
to the Company the purchase price in full and the amount of withholding tax
specified in the Company’s notice as described in this Section 9 by payment
terms set forth in the first sentence of this Section 9. At the time of
delivery, the Company shall, without transfer or issue tax to the Optionee (or
other person entitled to exercise this option) deliver at the principal office
of the Company, or at such other place as shall be mutually agreed upon, a
certificate or certificates for such shares, provided, however, that the time of
delivery may be postponed by the Company for such period as may be required for
it to comply with reasonable diligence with any requirements of law.
4

--------------------------------------------------------------------------------


10.  Nontransferability of Option. This Option shall not be assignable or
transferable other than by will or the laws of descent and distribution and
shall be exercisable during the Optionee’s lifetime only by the Optionee.
11.  Continued Retention. Subject to the terms of any agreement between the
Company and the Optionee, nothing herein shall confer upon the Optionee any
right to continue to serve as a director of the Company or a Subsidiary, or
shall prevent the Company or Subsidiary for whom Optionee serves as a director
from terminating his directorship at any time, with or without cause, or
removing or failing to reelect the Optionee as a director.
12.  Rights as Stockholder. Nothing herein is intended to or shall give to the
Optionee or the legal representatives, heirs, legatees, or distributees of the
Optionee any right or status of any kind as a stockholder of the Company in
respect of any shares of Common Stock covered by this Option or entitle the
Optionee or the legal representatives, heirs, legatees, or distributees of the
Optionee to any dividends or distributions thereon unless and until such shares
shall have been delivered to the Optionee or the legal representatives, heirs,
legatees, or distributees of the Optionee and registered in the Optionee’s name
and the Optionee or the legal representatives, heirs, legatees, or distributees
of the Optionee has received a certificate or certificates therefor.
5

--------------------------------------------------------------------------------


13.  Interpretation. If and when questions arise from time to time as to the
intent, meaning or application of the provisions hereof or of the Plan, such
questions shall be decided by the Committee in its sole discretion, and any such
decision shall be conclusive and binding on the Optionee. The Optionee hereby
agrees that this Option is granted and accepted subject to such condition and
understanding.
14.  Investment Representation. At such time or times as the Optionee may
exercise this Option, the Optionee shall, upon the request of the Company,
represent in writing (i) that the shares being acquired by the Optionee under
this Option will not be sold except pursuant to an effective registration
statement, or applicable exemption from registration, under the Securities Act
of 1933, as amended, (ii) that it is the Optionee’s intention to acquire the
shares being acquired for investment only and not with a view to distribution
thereof, and (iii) other customary representations as the Company deems
necessary or advisable. No shares will be issued to the Optionee unless the
Optionee provides such representations and agreements and the Company is
satisfied as to the accuracy of such representations and agreements.
15.  Withholding of Taxes. Upon exercise of this Option (either wholly or in
part), the Optionee must pay to the Company, or make arrangements satisfactory
to the Company regarding payment of, any federal, state or local taxes of any
kind required to be withheld in connection with the issuance to the Optionee of
Common Stock upon exercise of this Option. The Company may permit withholding of
shares of Common Stock in accordance with procedures established by the Company
as an election by Optionee to meet applicable withholding requirements.
6

--------------------------------------------------------------------------------


16.  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, mailed
certified mail (return receipt requested) or sent by overnight delivery service,
cable, telegram, facsimile transmission or telex to the Optionee at the address
on the signature page hereof and to the Company at the address set forth below
or at such other addresses as shall be specified by the parties by like notice:
Clark, Inc.
102 South Wynstone Park Drive
North Barrington, IL 60010
Attention: Jim Radosevich
Facsimile No. (847) 304-9568


17.  Defined Terms. All capitalized terms used herein and not otherwise defined
shall have the meanings given them in the Plan.
18.  Confidentiality. Unless otherwise permitted by the Chairman of the Board,
Optionee agrees to keep confidential the terms of this Option Agreement (and the
terms of any other Option Agreement with any other director of the Company known
to Optionee) and shall not disclose such terms to any other director or
otherwise.
19.  Specified Information. This Option Agreement shall apply with respect to
the following specific information:
(a)  Date of Grant: [Insert Date]
(b)  Name of Optionee: [Insert Full Name]
(c)  Number of Shares Covered by Option: [Insert Number of Shares]
(d)  Option Exercise Price Per Share: [Insert Stock Price at closing]


 
[SIGNATURE PAGE FOLLOWS]
 
7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Option Agreement to be
effective as of the Date of Grant set forth above.
 
CLARK, INC.
 
By: 

--------------------------------------------------------------------------------

James W. Radosevich
Vice President and Corporate Secretary
 
 
 
 
 
 
[Insert Full Name], Optionee
 
Social Security Number: [Insert SSN #]
 
Optionee’s Address:
 
[Insert home address]
 



 
8

--------------------------------------------------------------------------------

